 



Exhibit 10.3

AGREEMENT NOT TO COMPETE

     As a condition to and in consideration of the award by MGIC Investment
Corporation (the “Company”) of shares of Restricted Stock (or Restricted Stock
Units) pursuant to the 2002 Stock Incentive Plan, to the individual signing this
Agreement Not to Compete (hereinafter “Employee”), Employee agrees that he will
not render services to any competitor of the Company (a) during the term of his
employment and (b) for a period of one year after the termination of the
Employee’s employment, in the geographic area or areas (localized or national,
as the case may be) in which he was employed, assigned or otherwise worked on
behalf of the Company, or a present or future parent, subsidiary or affiliate of
the Company (collectively, “Subsidiary”), during the three years prior to the
termination of his employment.

     For the purposes of this Agreement: (a) the term “competitor” means any
company (regardless of the form of its organization), including a proprietorship
(i) engaged in the business of guaranteeing or insuring mortgages in any
geographic area in which the Company or any Subsidiary is engaged in
guaranteeing or insuring mortgages or (ii) engaged in any other business in
which the Company or any Subsidiary is engaged, in any geographic area in which
the Company or any Subsidiary is so engaged, but only if such business accounted
for at least 10% of the revenues of the Company and its subsidiaries, on a
consolidated basis, during the twelve months preceding the month in which the
Employee’s employment terminated; and (b) the term “services” means services of
the same or similar nature to any services Employee rendered to the Company or
subsidiaries during the three-year period prior to Employee’s termination of
employment.

     The provisions of this Agreement shall bind the Employee and inure to the
benefit of the Company, notwithstanding: (a) any termination of the Restricted
Stock Award Agreement associated with this Agreement, or any forfeiture of the
related Restricted Stock (or Restricted Stock Units), or (b) any issuance of
shares to the Employee upon any termination of restrictions applicable to any
Restricted Stock or in settlement of any Restricted Stock Unit.

     The Employee acknowledges that the Company and each Subsidiary are third
party beneficiaries of this Agreement and each one is entitled to enforce the
provisions of this Agreement by an action for injunction, damages or both, and
such other relief as may be proper.

     All terms capitalized in this Agreement shall have the respective meanings
set forth in the associated Restricted Stock Agreement, unless otherwise defined
herein. The validity and construction of this Agreement shall be governed by the
internal laws of the State of Wisconsin (excluding the conflict of laws
provisions of such laws). This Agreement does not supersede or modify any other
agreement regarding non-competition of which the Company has the benefit.

     Dated: As of this ___day of ___, 200_.

     

 

--------------------------------------------------------------------------------


  Employee

